09-2197-ag
         Kanteh v. Holder
                                                                                           BIA
                                                                                     Defonzo, IJ
                                                                                   A096 135 204
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6 th day of April, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                PETER W. HALL,
10                    Circuit Judges.
11       _______________________________________
12
13       JIBA KANTEH,
14                Petitioner,
15
16                          v.                                    09-2197-ag
17                                                                NAC
18       ERIC H. HOLDER, Jr., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                  Andrew P. Johnson, New York, New
24                                        York.
25       FOR RESPONDENT:                  Tony West, Assistant Attorney
26                                        General, Leslie McKay, Assistant
27                                        Director, Kristin K. Edison,
28                                        Attorney, Office of Immigration
29                                        Litigation, Civil Division, United
30                                        States Department of Justice,
31                                        Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED in part and DISMISSED in part.

5        Petitioner Jiba Kanteh, a native and citizen of Sierra

6    Leone, seeks review of an April 27, 2009, order of the BIA,

7    affirming the April 8, 2008, decision of Immigration Judge

8    (“IJ”) Paul A. Defonzo, pretermitting his application for

9    asylum and denying his applications for withholding of

10   removal and relief under the Convention Against Torture

11   (“CAT”).    In re Jiba Kanteh, No. A096 135 204 (B.I.A. Apr.

12   27, 2009), aff’g No. A096 135 204 (Immig. Ct. N.Y. City Apr.

13   8, 2008).    We assume the parties’ familiarity with the

14   underlying facts and procedural history of the case.

15       Under the circumstances of this case, we review both

16   the BIA’s and IJ’s opinions.    See Xue Hong Yang v. U.S.

17   Dept’ of Justice, 426 F.3d 520. 522 (2d Cir. 2005).     The

18   applicable standards of review are well-established.       See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       As an initial matter, we lack jurisdiction to consider

22   Kanteh’s challenge to the IJ’s pretermission of his asylum

23   application as untimely.    8 U.S.C. § 1158(a)(3).   Although


                                    2
1    we retain jurisdiction to review constitutional claims and

2    questions of law, Kanteh raised no such claim.       See 8 U.S.C.

3    § 1252(a)(2)(D); Xiao Ji Chen v. U.S. Dep’t of Justice, 471

4    F.3d 315, 329 (2d Cir. 2006).

5        With respect to Kanteh’s challenge to the denial of his

6    application for withholding of removal and CAT relief,

7    substantial evidence supports the IJ’s adverse credibility

8    determination.       We defer to the IJ’s finding that Kanteh’s

9    demeanor indicated that he was not testifying in a credible

10   manner.       See Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d

11   Cir. 2005).       Moreover, as the IJ found, although Kanteh

12   claimed to have entered the United States in February 2002,

13   he testified that he obtained a “refugee document” while

14   living in a refugee camp in 2002 or 2003. 1     Similarly, while

15   Kanteh testified that his brother died in December 1991, he

16   submitted an obituary for his brother that indicated he died

17   in December 1997.       Although minor and isolated discrepancies

18   may be insufficient to support an adverse credibility

19   finding, see Diallo v. INS, 232 F.3d 279, 285-86 (2d Cir.



             We decline to consider Kanteh’s unexhausted
               1

       argument that he testified to obtaining the refugee
       document in 2002 or 2003 when he was already in the
       United States. See Lin Zhong v. U.S. Dep’t of Justice,
       480 F.3d 104, 107 n.1, 122 (2d Cir. 2007).

                                       3
1    2000), these discrepancies relate to events at the heart of

2    Kanteh’s claim – that he feared the rebels who threatened

3    him and killed his brother.     Thus, the IJ reasonably relied

4    on their cumulative effect to call into question Kanteh’s

5    credibility.     See Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d

6    Cir. 2006).     Having called Kanteh’s credibility into

7    question, the IJ reasonably noted the absence of documentary

8    evidence that may have corroborated his claim. See Biao Yang

9    v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

10       Accordingly, substantial evidence supports the agency’s

11   adverse credibility determination.     See 8 U.S.C.

12   § 1158(b)(1)(B)(iii).     Because the only evidence of a threat

13   to Kanteh’s life or freedom depended upon his credibility,

14   the adverse credibility determination in this case

15   necessarily precludes success on his claim for withholding

16   of removal and CAT relief.     See Paul v. Gonzales, 444 F.3d

17   148, 156 (2d Cir. 2006).     Thus, we need not reach the IJ’s

18   alternative finding that country conditions in Sierra Leone

19   have changed.

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition



                                     4
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot. Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   5